—

Case 2:21-cv-00016-BMM Document5 Filed 02/24/21 Page 1 of 6

Dylan McFarland

KNIGHT NICASTRO MACKAY, LLC
283 W. Front Street, Suite 203
Missoula, Montana 59802

Telephone: (406) 206-5747

Facsimile: (303) 845-9299
mefarland@knightnicastro.com

Attorney for Plaintiff

FILED
DEC 15 2029

By Wers erk
Peputy Cle
tik ]
Oo

MONTANA SECOND JUDICIAL DISTRICT COURT
BUTTE-SILVER BOW COUNTY

 

HAROLD WATTS,

Plaintiff,
VS.

DFA DAIRY BRANDS FLUID, LLC,
a Delaware Corporation, d/b/a Meadow
Gold Dairy, JOHN DOES 1-5,

Defendants.

 

Cause No.: DY- A0- AYA
Dept. No.:ROBERT J WHELAN
JUDGE DEPT. II

COMPLAINT AND DEMAND FOR
JURY TRIAL

 

1

COMES NOW, Plaintiff Harold Watts, by and through his undersigned

counsel and respectfully submits his Complaint and Demand for Jury Trial and

alleges as follows:

PARTIES

1. Plaintiff, Harold Watts, is a citizen of Butte, Montana,

COMPLAINT AND DEMAND FOR JURY TRIAL Page 1
Case 2:21-cv-00016-BMM Document5 Filed 02/24/21 Page 2 of 6

2. Defendant, DFA Dairy Brands Fluid, LLC, d/b/a/ Meadow Gold
Daizies (“Meadow Gold”), is a Delaware Limited Liability Company registered to
do business in Montana.

3. John Does 1-5 are unknown individuals or entities who may be liable,
in whole or in part, to the Plaintiff for the allegations of this Complaint. If such
individuals or entities are identified, Plaintiff reserves the right to seek leave of Court
to amend the Complaint.

JURISDICTION AND VENUE

4. Jurisdiction is proper in Butte-Silver Bow County, Montana under
Mont. R. Civ. P. 4(b)(1) and Mont. Const. art. VII, § 4.

5. Venue is proper in Butte-Silver Bow County, Montana under Mont.
Code Ann. §25-2-122(2)(b).

FACTS

6. Plaintiff restates and re~alleges paragraphs 1 through 5 as if fully set
forth herein.

7. Plaintiff was an employee of Meadow Gold for over 39 years.

8. Plaintiff had completed his probationary period.

9, On or about October 8, 2020, Plaintiff was informed he tested positive

for COVID-19.

COMPLAINT AND DEMAND FOR JURY TRIAL Page 2
Case 2:21-cv-00016-BMM Document5 Filed 02/24/21 Page 3 of 6

10. After Plaintiff received the results of his COVID-19 test on October 8,
2020, he followed all of Defendant’s policies and procedures for reporting a positive
test.

11. After Plaintiff tested positive for COVID- 19, he was initially suspended
from his employment on October 12, 2020 and then ultimately forced to resign/retire
or be terminated on October 15, 2020, after over 39 years with the company.

12. In response to the ultimatum to resign/retire or be fired, Plaintiff was
forced to retire from his job of over 39 years on or about October 15, 2020.

13. The Hobson’s choice given to Plaintiff, whether to retire/resign or be
terminated, constitutes discharge under Montana employment law.

14. Plaintiff was successful in the sales department and responsible for a
book of business of nearly 900 clients at the time of his termination.

15. Atthe time of his termination, Plaintiff was the most senior member of
the sales department in the State of Montana.

16. Plaintiff was not on a personal improvement plan when he was
terminated.

17. Plaintiffhad an exemplary employment record at the time he was given
the ultimatum to resign or be fired.

18. Defendant did not have any policies or procedures which would allow

for it to terminate Plaintiff for good cause for anything Plaintiff did or did not do.

COMPLAINT AND DEMAND FOR JURY TRIAL Page 3
Case 2:21-cv-00016-BMM Document5 Filed 02/24/21 Page 4 of 6

19. Plaintiff was not discharged for good cause, or any cause for that
matter.

COUNT I- WRONGFUL DISCHARGE
Mont. Code Ann. § 39-2-904(1)(b)

20. Plaintiff restates and re-alleges paragraphs 1 through 19 as if fully set
forth herein.

21. Plaintiff was Defendant’s employee.

22. Plaintiff had completed his probationary period.

23. Plaintifi’s discharge was not for good cause.

24. Defendant’s discharge of Plaintiff was wrongful under Mont. Code
Ann. § 39-2-904(1)(b).

25. Defendant’s wrongful discharge caused Plaintiff damages in amounts
to be proven at trial.

26. Plaintiffs entitled all damages provided under Mont. Code Ann. § 39-
2-903(1).

COUNT I —- CONSTRUCTIVE DISCHARGE
Mont. Code Ann. § 39-2-903(1)

27, Plaintiff restates and realleges Paragraphs 1 through 26 as if fully set
forth herein.
28. Defendant’s discharge of Plaintiff was constructive under Mont. Code

Ann. § 39-2-903(1).

COMPLAINT AND DEMAND FOR JURY TRIAL Page 4
Case 2:21-cv-00016-BMM Document5 Filed 02/24/21 Page 5 of 6

29. Defendant created a situation in which Plaintiff, an objective,
reasonable person, found that continued employment was so intolerable that
voluntary termination was the only reasonable alternative.

30. Defendant’s constructive discharge had nothing to do with a refusal to
promote Plaintiff, or improve Plaintiff's wages, responsibilities, or other terms of
Plaintiff's employment.

31. Defendant’s ultimatum to Plaintiff to resign/retire or be terminated is
discharge from employment under Montana law.

32. Defendant’s constructive discharge caused Plaintiff damages in
amounts to be proven at trial.

33. Plaintiff is entitled to all damages available under Mont. Code Ann. §

39-2-905(1).

RELIEF REQUESTED
WHEREFORE, Plaintiff respectfully prays for the following relief:
A. Judgment for Plaintiff;
B. For all remedies and damages provided by Mont. Code Ann. § 39-2-
905(1);
C. _ For attorney fees and costs;
D. Interest; and

E. For such other relief as the Court deems just and reasonable.

COMPLAINT AND DEMAND FOR JURY TRIAL Page 5
Case 2:21-cv-00016-BMM Document5 Filed 02/24/21 Page 6 of 6

DEMAND FOR JURY TRIAL
COMES NOW the Plaintiff and demands a jury trial on all issues of fact in
the above case.
DATED this 11th day of December, 2020.
KNIGHT NICASTRO MACKAY, LLC

“By St-T k S

Sin an McFarland
Attorney for Plaintiff

COMPLAINT AND DEMAND FOR JURY TRIAL Page 6
